Citation Nr: 1701042	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  05-32 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left knee disability.

REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1980 to January 1989.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Newark, New Jersey RO.  In September 2007, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  The case was remanded for development in 2007, 2008, 2011, January 2013, and August 2013. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the case has been remanded on five previous occasions, development of the record remains incomplete (in part due to the Veteran's failure to cooperate), and yet another remand is necessary.

The Veteran was discharged from service in January 1989.  He alleges onset of left knee complaints in service and continuity of the complaints since.  In November 2004 he indicated that when he left the service, he could not run without adverse consequences on the following day.  He indicated that he saw Dr. Greisman in the fall of 1990, and that Dr. Greisman took X-rays and found that the bottom of his left femur was roughened and was tearing up the cartilage.  Records confirming the 1990 treatment and reported findings would support a continuity theory of substantiating the Veteran's claim.

The Board's last prior (August 2013) remand ordered the RO to secure records of the Veteran's treatment by Alfred Greisman, M.D. since approximately 1990.  In June 2015, the RO asked the Veteran to complete a VA Form 21-4142, Authorization and Consent to Release Information, for Dr. Greisman.  In July 2015 he returned an incomplete authorization  (it did not include contact information for Dr. Greisman).  In March 2016, and again in July 2016, the RO asked the Veteran to provide Dr. Greisman's address so that the medical records could be sought.  He has not provided the identifying information necessary, nor secured and submitted the records himself.  

Furthermore, a close review of the record found that when the AOJ sought the Veteran's service treatment records (STRs), the records obtained were only those through 1985.  However, he had more than three additional years of service and the STRs for that additional service (including the report of any service separation examination) are unaccounted for (there is no indication in the record they were sought).  Inasmuch as he has reported a left knee injury in the mid-1980's (and, significantly, a June 1995 Navy Reserve re-enlistment examination report notes a 1987 left tibia fracture), those records are likely to contain pertinent notations if a chronic left knee problem was then in existence.   

In addition, on July 2008 and May 2009 VA examinations, the examiner opined that the Veteran's left knee disability was less likely than not related to his military service, based in large part on the absence of noted injury or complaints in service.  Given the absence of STRs for much of the relevant period (and VA's heightened duty to assist in such circumstances), the rationale provided is inadequate for rating purposes.  Additionally, the examiner did not account for lay statements in support of the Veteran's claim regarding the history of continuity of pain in service (some of which, however, were submitted after the examinations) and the Veteran's report of injury in service.  Another VA examination to secure an adequate medical opinion (that considers the entire record) is necessary. 

[The Board observes that the Veteran's VBMS record includes many documents that are mislabeled, complicating systematic review of the record.]  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should arrange for exhaustive development for the Veteran's complete STRs for the period from January 1986 to January 1989.  All facilities where such records may have been retired should be searched.  In addition, he must be asked whether the STRs are in his possession, and if so, to submit them.  Any failure to respond must be noted in the record.  If the records are unavailable because they have been destroyed or are irretrievably lost, it must be so certified for the record, and the Veteran should be so notified.  The scope of the search must be noted in the record

2.  The AOJ should ask the Veteran to provide authorization for the release of the complete clinical records of all evaluations and treatment he has received from Dr. Albert Greisman since fall 1990.  The authorization must contain the necessary identifying information for Dr. Greisman.  The AOJ should seek the records from Dr. Greisman.  Any further development suggested by records received (e.g. for records of any further evaluations or treatment identified in Dr. Greisman's records) should be completed.  If the Veteran provides the proper authorization, and  Dr. Greisman does not respond to the AOJ request, the Veteran should be advised that ultimately it is his responsibility to ensure that such records are received, and afforded opportunity to secure and submit them.  He should be also be advised that a failure to respond to this request may lead to an assumption that any such records do not support his claim.   

3.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his left knee disability.  The Veteran's entire record (including this remand and all evidence and information received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record (to specifically include notations in available STRs and accounts in lay statements submitted) the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each left knee disability found/shown by the record. 

(b) Please identify the likely etiology for each left knee disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service/alleged injury therein? 

(c) If a diagnosed left knee disability is determined to be unrelated to service, the examiner must identify the etiology considered more likely, and explain why that is so.

The examiner must include rationale with all opinions, citing to supporting factual data/medical literature as deemed appropriate.

4.  When the development requested above is completed, the AOJ should review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§  5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

